DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Claim Scope
The amendments to claims 1, 12 and 20 removing the limitation of “a length that amounts to more than 60% of the total length of the boom” (see lines 17-18 of claim 1) necessitated the new grounds of rejection and this Office Action being Final.

Allowable Subject Matter
The indicated allowability of claims 12 and 20 are withdrawn in view the change in scope of claims 1, 12 and 20 and of the newly reviewed reference to Lu (CN 101880009A).  Rejections based on the newly cited reference have been discussed below.
Specification
The disclosure is objected to because of the following informalities:

“an intermediate boom part” newly presented in claims 1, 12, and 20 is not disclosed in the specification.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claims 1-11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation of “wherein the outer boom length is from 40% to 85% of the total length of the outer, non-guyed boom section” (see last two lines of the claim) is considered new matter.  From review of the claim the boom length being from 40% to 85% of the total length of the outer, non-guyed boom section applies the claimed structure of the outer boom part, not the outer boom part and intermediate boom part.
However, from review of the Specification (see page 4 lines 26-30 and page 9 lines 15-20) and figure 1 (see published application), the length L3kh is disclosed as the length of both an outer boom part (3kh) and an intermediate boom part (which is not mentioned in the Specification, but best understood to be represented by tapering 3k in figure 1).  At best the specification only provides support for both the outer boom part and intermediate boom part being from 40% to 85% of the total length of the outer, non-guyed boom section.
Thus, the Specification does not provide support for the outer boom part (3kh) alone being from 40% to 85% of the total length of the outer, non-guyed boom section.  As a result, the cited limitation above is considered new matter.
Regarding claim 20, the limitation of “wherein the outer boom length is from 40% to 85% of the total length of the outer, non-guyed boom section” (see 3rd-4th last lines of the claim, above “wherein the hoisting gear”) is considered new matter.  From review of the claim the boom length being from 40% to 85% of the total length of the outer, non-guyed boom section applies the claimed structure of the outer boom part, not the outer boom part and intermediate boom part.
However, from review of the Specification (see page 4 lines 26-30 and page 9 lines 15-20) and figure 1 (see published application), the length L3kh is disclosed as the length of both an outer boom part (3kh) and an 
Thus, the Specification does not provide support for the outer boom part (3kh) alone being from 40% to 85% of the total length of the outer, non-guyed boom section.  As a result, the cited limitation above is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the phrase “its length” (line 2) renders the claim indefinite because “its length” is unclear as to what claimed structure “its” refers to in the claim.  For this office action, “its length” will be considered as referring to -the length of the boom-. 
Regarding claim 16, the phrase “its length” (line 2) renders the claim indefinite because “its length” is unclear as to what claimed structure “its” refers to in the claim.  For this office action, “its length” will be considered as referring to -the length of the boom-.
Regarding claim 17, the phrase “its length” (line 9) renders the claim indefinite because “its length” is unclear as to what claimed structure “its” refers to in the claim.  For this office action, “its length” will be considered as referring to -the length of the boom-.
Regarding claim 20, the phrase “its length” (line 4) renders the claim indefinite because “its length” is unclear as to what claimed structure “its” refers to in the claim.  For this office action, “its length” will be considered as referring to -the length of the boom-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lu (CN 101880009A) or, in the alternative, under 35 U.S.C. 103 as obvious over Lu (CN 101880009A).
Regarding claim 1, Lu discloses a flat top tower crane (see figures 1-2) comprising:

A revolving tower crane (see figures 1-2) comprising:

a tower (2, see figure 1) that supports having a tower top (considered the part pointed out as 4 in figure 1); 

a boom (6, see figure 1) comprising:

an inner, guyed boom section (considered the portion of boom 6 under guying 5, see figure 1) extending a length (see figure 1); and 



a counterboom (8, see figure 1); 

wherein the tower supports the boom (see figure 1), a boom guying (5 and/or 7, see figure 1) being led from the tower top to the boom and to the counterboom (see figure 1); 

wherein a total length (see figure 1) of the boom is the combined lengths of the inner, guyed boom section and the outer, non-guyed boom section; 

wherein the length of the inner, guyed boom section amounts to less than 40% of the total length of the boom (see figure 1); 

wherein the boom guying only guys the inner, guyed boom section (see figure 1); and 

wherein the outer, non-guyed boom section forms a non-guyed bending beam boom (see figure 1) comprising: 
an inner boom part (considered portion of boom 6 between the inner guyed boom section, and tapered portion pointed to by 6, see figure 1) in proximity to the inner side of the outer, non-guyed boom section (see figure 1) and having an inner boom length (see figure 1) and an inner boom height (see figure 1); 

an outer boom part (considered the boom part supporting trolley 9 in figure 1) in proximity to the outer side of the outer, non-guyed boom section (see figure 1) and having an outer boom length (see figure 1) and an outer boom height (see figure 1); and 

an intermediate boom part (considered the tapered portion pointed to by 6, see figure 1) between the inner boom part and the outer boom part (see figure 1) and having an intermediate boom length (see figure 1); 

wherein the inner boom height is greater than the outer boom height (see figure 1); 

wherein the intermediate boom part has a tapered boom height (see figure 1) from the inner boom height to the outer boom height (see figure 1); 

wherein a total length (see figure 1) of the outer, non-guyed boom section is the combined lengths of the inner boom length, the outer boom length, and the intermediate boom length; and 

and wherein the outer boom length is from 40% to 85% of the total length of the outer, non-guyed boom section (see figure 1).

Alternatively, if Applicant does not agree that Lu discloses the inner, guyed boom section whose length amounts to less than 40% of the total length of the boom, Lu discloses the claimed invention except for the inner, guyed boom section whose length amounts to less than 40% of the total length of the boom.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the inner, guyed boom section whose length amounts to less than 40% of the total length of the boom, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.



Alternatively, if Applicant does not agree that Lu discloses the outer boom length being from 40% to 85% of the total length of the outer, non-guyed boom section, Lu discloses the claimed invention except for the outer boom length being from 40% to 85% of the total length of the outer, non-guyed boom section.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the outer boom length being from 40% to 85% of the total length of the outer, non-guyed boom section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

An outer boom length being from 40% to 85% of the total length of the outer, non-guyed boom section is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide an outer boom length long enough to provide extended range of operation of the crane (as shown figure 1), while also being short enough to be sufficiently supported by the inner guyed boom section (as shown in figure 1). 

Regarding claim 2, Lu further shows one or both:

the length of the inner, guyed boom section amounts to less than 30% of the total length of the boom (see figure 1); and

length of the outer, non-guyed boom section is from two to four times the length of the inner, guyed boom section (see figure 1).

Alternatively, if Applicant does not agree that the first limitation above is anticipated by Lu, Lu discloses the claimed invention except for the length of the inner, guyed boom section amounts to less than 30% of the total length of the boom.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the length of the inner, guyed boom section amounts to less than 30% of the total length of the boom, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

A length of the inner, guyed boom section amounting to less than 30% of the total length of the boom is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide an inner guyed boom section long enough so that the inner guyed boom section and boom guying (5 and/or 7) of Lu support the outer non-guyed boom section or Lu.

Alternatively, if Applicant does not agree that the second limitation above is anticipated by Lu, Lu discloses the claimed invention except for the outer, non-guyed boom section is from two to four times as long as the inner, guyed boom section.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the outer, non-guyed boom section is from two to four times as long as the inner, guyed boom section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.



Regarding claim 3, Lu further shows:

wherein the tapered boom height of the intermediate boom part of the outer, non-guyed boom section starts at a spacing from a link point of the boom guying at the boom, which distance corresponds to less than two thirds of the length of the outer, non-guyed boom section (see figure 1).

Alternatively, if Applicant does not agree that Lu discloses the limitation of which distance corresponds to less than two thirds of the length of the outer, non-guyed boom section, Lu discloses the claimed invention except for which distance corresponds to less than two thirds of the length of the outer, non-guyed boom section.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a distance corresponds to less than two thirds of the length of the outer, non-guyed boom section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

A distance corresponds to less than two thirds of the length of the outer, non-guyed boom section is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide an outer non-guyed boom section strong enough to support the weight of the carriage (10) when the carriage is at the outermost end of boom (see figure 1), while utilizing the least amount of material for the outer non-guyed boom section to minimize the total weight of the boom.

Regarding claim 4, Lu further shows wherein:

the inner boom length is from 15% to 60% of the total length of the outer, non-guyed boom section (see figure 1) 

Alternatively, if Applicant does not agree that the limitation above is anticipated by Lu, Lu discloses the claimed invention except for an inner boom length being from 15% to 60% of the total length of the outer, non-guyed boom section. 

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the inner boom length being from 15% to 60% of the total length of the outer, non-guyed boom section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

An inner boom length being from 15% to 60% of the total length of the outer, non-guyed boom section is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide an inner boom part of greater boom height of the outer, non-guyed boom section long enough to provide a good operating range for the crane, but short enough to still allow the boom part of greater boom height to be supported by the boom guying (5 and/or 7) of Lu.

Regarding claim 5, Lu further shows:

wherein the outer boom length is at least two thirds of the inner boom length (see figure 1). 

Alternatively, if Applicant does not agree that the limitation above is anticipated by Lu, Lu discloses the claimed invention except for the outer boom length is at least two thirds of the inner boom length.

In re Boesch, 167 F .2d 272, 205 USPQ 215 (CCPA 1980).

An outer boom length is at least two thirds of the inner boom length is considered a result effective variable because the expected result from one of ordinary skill in the prior art would be to provide an outer boom long enough to provide an extended operating range for the crane, but short enough to still allow the outer boom to be supported by the boom guying (5 and/or 7).

Regarding claim 6, Lu further shows:

wherein the boom has a non-uniform height (see figure 1) along its length being between a minimum (see figure 1) and a maximum height (see figure 1);

wherein the boom height at an outer end of the intermediate boom part is in the range from 50% to 90% of the maximum height of the boom (see figure 1).

Alternatively, if Applicant does not agree that the limitation above is anticipated by Lu, Lu discloses the claimed invention except for the boom height at an outer end of the intermediate boom part is in the range from 50% to 90% of the maximum height of the boom.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the claimed invention except for the boom height at an outer end of the intermediate boom part is in the range from 50% to 90% of the maximum height of the boom, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

A boom height at an outer end of the intermediate boom part is in the range from 50% to 90% of the maximum height of the boom is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide an intermediate boom part large enough to support the end of the boom, while being smaller enough to be supported by the boom guying (5 and/or 7).

Regarding claim 7, Lu further shows:

wherein the inner, guyed boom section comprises an inner boom part (see figure 1) in proximity to the tower having an inner boom height (see figure 1) and an inner boom length (see figure 1);

wherein the inner boom height tapers toward the tower (see figure 1); and

wherein the inner boom length is at least 25% of the length of the inner, guyed boom section (see figure 1, as the taper of the inner guyed boom section of Lu goes along the entire length of the inner guyed boom section, which is at least 25% of the length of the inner guyed boom section).
 
Regarding claim 8, Lu further shows: 

wherein the tower top has a vertical protrusion (see figure 1);

wherein the boom has a non-uniform height (see figure 1) along its length being between a minimum (see figure 1) and a maximum height (see figure 1); and 

wherein the vertical protrusion of the tower top extends beyond the upper side of the boom, which vertical protrusion amounts to from 20% to 100% of the maximum boom height of the boom (see figure 1).

Alternatively, if Applicant does not agree that the limitation above is anticipated by Lu, Lu discloses the claimed invention except for the vertical protrusion of the tower top extending beyond the upper side of the boom, which vertical protrusion amounts to from 20% to 100% of the maximum boom height of the boom.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the vertical protrusion of the tower top extending beyond the upper side of the boom, which vertical protrusion amounts to from 20% to 100% of the maximum boom height of the boom, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

A vertical protrusion of the tower top extending beyond the upper side of the boom, which vertical protrusion amounts to from 20% to 100% of the maximum boom height of the boom is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide an vertical protrusion extending beyond an upper side of the boom that allows the boom guying (5 and/or 7) of Lu to support the boom (6) along a horizontal plane.  If the vertical protrusion beyond an upper side of the boom was less than 20%, the boom would be hanging a declined angle.

Regarding claim 11, Lu further shows a hoisting gear (14, see figure 1) arranged at the counterboom (8, see figure 1) to raise and lower a guy rope.
Regarding claim 12, Lu discloses a flat top tower crane (see figures 1-2) comprising:

A revolving tower crane (see figures 1-2) comprising:

a tower (2, see figure 1) having a tower top (considered the part pointed out as 4 in figure 1); 

a boom (6, see figure 1) comprising:

an inner, guyed boom section (considered the portion of boom 6 under guying 5, see figure 1) extending a length (see figure 1); and 

an outer, non-guyed boom section (considered the portion of boom 6 not under guying 5, see figure 1) extending a length (see figure 1) from an inner side (see figure 1) to an outer side (see figure 1); and 

a counterboom (8, see figure 1); 

a hoisting gear (14, see figure 1) arranged at the counterboom to raise and lower a guy rope (see figure 1);

wherein the tower supports the boom (see figure 1), a boom guying (5 and/or 7, see figure 1) being led from the tower top to the boom and to the counterboom (see figure 1); 

wherein a total length (see figure 1) of the boom is the combined lengths of the inner, guyed boom section and the outer, non-guyed boom section; 

wherein the length of the inner, guyed boom section amounts to less than 40% of the total length of the boom (see figure 1); 

wherein the boom guying only guys the inner, guyed boom section (see figure 1); and 

wherein the outer, non-guyed boom section forms a non-guyed bending beam boom (see figure 1) comprising: 
an inner boom part (considered portion of boom 6 between the inner guyed boom section, and tapered portion pointed to by 6, see figure 1) in proximity to the inner side of the outer, non-guyed boom section (see figure 1) and having an inner boom length (see figure 1) and an inner boom height (see figure 1); 

an outer boom part (considered the boom part supporting trolley 9 in figure 1) in proximity to the outer side of the outer, non-guyed boom section (see figure 1) and having an outer boom length (see figure 1) and an outer boom height (see figure 1); and 

an intermediate boom part (considered the tapered portion pointed to by 6, see figure 1) between the inner boom part and the outer boom part (see figure 1) and having an intermediate boom length (see figure 1); 

wherein the inner boom height is greater than the outer boom height (see figure 1); 

wherein the intermediate boom part has a tapered boom height (see figure 1) from the inner boom height to the outer boom height (see figure 1); and

and wherein the hoisting gear (14) is fastened to the counterboom between a ballast weight (16) that is fastened to the counterboom and a link point (see figure 1) of the boom guying.

Alternatively, if Applicant does not agree that Lu discloses the inner, guyed boom section whose length amounts to less than 40% of the total length of the boom, Lu discloses the claimed invention except for the inner, guyed boom section whose length amounts to less than 40% of the total length of the boom.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the inner, guyed boom section whose length amounts to less than 40% of the total length of the boom, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

An inner, guyed boom section whose length amounts to less than 40% of the total length of the boom is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide an inner guyed boom section long enough to support an outer non-guyed boom section (as shown in figure 1 of Lu), while minimizing the length of guying needed to support the inner guyed boom section (as shown in figure 1 of Lu).

Regarding claim 13, Lu further shows one or both:

the length of the inner, guyed boom section amounts to less than 30% of the total length of the boom (see figure 1); and

the length of the outer, non-guyed boom section is from two to four times the length of the inner, guyed boom section (see figure 1).

Alternatively, if Applicant does not agree that the first limitation above is anticipated by Lu, Lu discloses the claimed invention except for the length of the inner, guyed boom section amounts to less than 30% of the total length of the boom.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the length of the inner, guyed boom section amounts to less than 30% of the total length of the boom, since it In re Aller, 105 USPQ 233.

A length of the inner, guyed boom section amounts to less than 30% of the total length of the boom is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide an inner guyed boom section long enough so that the inner guyed boom section and boom guying (5 and/or 7) of Lu support the outer non-guyed boom section of Lu.

Alternatively, if Applicant does not agree that the second limitation above is anticipated by Lu, Lu discloses the claimed invention except for the outer, non-guyed boom section being from two to four times the length of the inner, guyed boom section.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the outer, non-guyed boom section being from two to four times the length of the inner, guyed boom section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F .2d 272, 205 USPQ 215 (CCPA 1980).

An outer, non-guyed boom section being from two to four times the length of the inner, guyed boom section is considered a result effective variable because the expected result from one of ordinary skill in the prior art would be to provide an outer, non-guyed boom section long enough to provide extended operating range for the crane of Lu.

Regarding claim 14, Lu further shows:

wherein the tapered boom height of the intermediate boom part of the outer, non-guyed boom section starts at a spacing (see figure 1) from a link point (see figure 1) of the boom guying at the boom, which less than two thirds of the total length of the outer, non-guyed boom section (see figure 1).  

Alternatively, if Applicant does not agree that the limitation above is anticipated by Lu, Lu discloses the claimed invention except for the tapered boom height of the intermediate boom part of the outer, non-guyed boom section starts at a spacing from a link point of the boom guying at the boom, which distance corresponds to less than two thirds of the total length of the outer, non-guyed boom section.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the tapered boom height of the intermediate boom part of the outer, non-guyed boom section starts at a spacing from a link point of the boom guying at the boom, which distance corresponds to less than two thirds of the total length of the outer, non-guyed boom section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

A tapered boom height of the intermediate boom part of the outer, non-guyed boom section starts at a spacing from a link point of the boom guying at the boom, which distance corresponds to less than two thirds of the total length of the outer, non-guyed boom section is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide an intermediate boom part long enough to extend the operating range of the crane, while being short enough to be supported by the inner guyed boom section and boom guying (5 and/or 7). 

Regarding claim 15, Lu further shows:

wherein the inner boom part has an inner boom length (see figure 1);

wherein the outer boom part has an outer boom length (see figure 1); and  

 	wherein one or both:

the inner boom length is from 15% to 60% of the total length of the outer, non-guyed boom section (see figure 1); and

the outer boom length is from 40% to 85% of the total length of the outer, non-guyed boom section (see figure 1).

Alternatively, if Applicant does not agree that the first limitation above is anticipated by Lu, Lu discloses the claimed invention except for the inner boom length being from 15% to 60% of the total length of the outer, non-guyed boom section.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the inner boom length being from 15% to 60% of the total length of the outer, non-guyed boom section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

An inner boom length being from 15% to 60% of the total length of the outer, non-guyed boom section is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide a boom part of greater boom height of the outer, non-guyed boom section long enough to provide a good operating range for the crane, but short enough to still allow the boom part of greater boom height to be supported by the boom guying (5 and/or 7) of Lu. 

Alternatively, if Applicant does not agree that the second limitation above is anticipated by Lu, Lu discloses the claimed invention except for the outer boom length being from 40% to 85% of the total length of the outer, non-guyed boom section.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the outer boom length being from 40% to 85% of the total length of the outer, non-guyed boom section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

An outer boom length is from 40% to 85% of the total length of the outer, non-guyed boom section is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide a boom part of smaller boom height of the outer, non-guyed boom section long enough to provide an extended operating range for the crane, but short enough to still allow the boom part of smaller boom height to be supported by the boom part of greater boom height.

Regarding claim 16, Lu further shows:

wherein the boom has a non-uniform height (see figure 1) along its length being between a minimum (see figure 1) and a maximum height (see figure 1); and

wherein the boom height at an outer end of the intermediate boom part is in the range from 50% to 90% of the maximum height of the boom (see figure 1).

Alternatively, if Applicant does not agree that the limitation above is anticipated by Lu, Lu discloses the claimed invention except for the boom height at an outer end of the intermediate boom part being in the range from 50% to 90% of the maximum height of the boom.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the boom height at an outer end of the intermediate boom part being in the range from 50% to 90% of the maximum height of the boom, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.

A boom height at an outer end of the intermediate boom part is in the range from 50% to 90% of the maximum height of the boom is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide an intermediate boom part large enough to support the outer boom part, while being smaller enough to be supported by the inner boom part of Lu.

Regarding claim 17, Lu further shows one or both:

the inner, guyed boom section comprises an inner boom part (see figure 1) in proximity to the tower having an inner boom height (see figure 1) and an inner boom length (see figure 1), wherein the inner boom height tapers toward the tower, and wherein the inner boom length is at least 25% of the length of the inner, guyed boom section (see figure 1, as the inner boom length is at least 25% of the length of the inner, guyed boom section); and

the tower top has a vertical protrusion (see figure 1), wherein the boom has an upper side and a non- uniform height (see figure 1) along its length being between a minimum (see figure 1) and a maximum height (see figure 1), and wherein the vertical protrusion of the tower top extends beyond the upper side of the boom, which vertical protrusion amounts to from 20% to 100% of the maximum height of the boom (see figure 1).

Alternatively, if Applicant does not agree that the second limitation above is anticipated by Lu, Lu discloses the claimed invention except for the vertical protrusion amounting to from 20% to 100% of the maximum height of the boom.

In re Aller, 105 USPQ 233.

A vertical protrusion amounting to from 20% to 100% of the maximum height of the boom is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide a vertical protrusion beyond an upper side of the boom that allows the boom guying (5 and/or 7) of Lu support the boom (6) along a horizontal plane.  If the vertical protrusion beyond an upper side of the boom was less than 20%, the boom would be hanging a declined angle.

Regarding claim 20, Lu discloses a flat top tower crane (see figures 1-2) comprising:

A revolving tower crane (see figures 1-2) comprising:

a tower (2, see figure 1) having a tower top (considered the part pointed out as 4 in figure 1) with a vertical protrusion (considered the vertical protrusion of the tower top); 

a boom (6, see figure 1) having an upper side (see figure 1), a length (see figure 1), and a non-uniform height along its length (see figure 1) being between a minimum (see figure 1) and a maximum height (see figure 1), the boom comprising:

an inner, guyed boom section (considered the portion of boom 6 under guying 5, see figure 1) extending a length (see figure 1); and 



a counterboom (8, see figure 1); and 

a hoisting gear (14, see figure 1) arranged at the counterboom to raise and lower a guy rope (see figure 1);

wherein the vertical protrusion of the tower top extends beyond the upper side of the boom (see figure 1), which vertical protrusion amounts to from 20% to 100% of the maximum height of the boom (see figure 1);

wherein a boom guying (5 and/or 7, see figure 1) led from the tower top supports the boom and counterboom (see figure 1), the boom guying linked to the boom at a boom link point (see figure 1) and linked to the counterboom at a counterboom link point (see figure 1);

wherein the boom guying only guys the inner, guyed boom section (see figure 1); 

wherein the length of the outer, non-guyed boom section is from two to four times the length of the inner, guyed boom section (see figure 1);

wherein the outer, non-guyed boom section forms a non-guyed bending beam boom (see figure 1) comprising: 
an inner boom part (considered portion of boom 6 between the inner guyed boom section, and tapered portion pointed to by 6, see figure 1) in proximity to the inner side of the outer, non-

an outer boom part (considered the boom part supporting trolley 9 in figure 1) in proximity to the outer side of the outer, non-guyed boom section (see figure 1) and having an outer boom length (see figure 1) and an outer boom height (see figure 1); and 

an intermediate boom part (considered the tapered portion pointed to by 6, see figure 1) between the inner boom part and the outer boom part (see figure 1) and having an intermediate boom length (see figure 1); 

wherein the inner boom height is greater than the outer boom height (see figure 1); 

wherein the intermediate boom part has a tapered boom height (see figure 1) from the inner boom height to the outer boom height (see figure 1);

wherein a total length (see figure 1) of the outer, non-guyed boom section is the combined lengths of the inner boom length, the outer boom length, and the intermediate boom length;

wherein the inner boom length is from 15% to 60% of the total length of the outer, non-guyed boom section;

wherein the outer boom length is from 40% to 85% of the total length of the outer, non-guyed boom section (see figure 1);

and wherein the hoisting gear (14) is fastened to the counterboom between a ballast weight (16) that is fastened to the counterboom and a link point (see figure 1) of the boom guying.

Alternatively, if Applicant does not agree that the limitation above is anticipated by Lu, Lu discloses the claimed invention except for the tower top has a vertical protrusion beyond an upper side of the boom, which protrusion amounts to from 20% to 100% of the maximum boom height of the boom.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the tower top has a vertical protrusion beyond an upper side of the boom, which protrusion amounts to from 20% to 100% of the maximum boom height of the boom, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

A tower top has a vertical protrusion beyond an upper side of the boom, which protrusion amounts to from 20% to 100% of the maximum boom height of the boom is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide an vertical protrusion beyond an upper side of the boom that allows the boom guying (5 and/or 7) of Lu to support the boom (6) along a horizontal plane.  If the vertical protrusion beyond an upper side of the boom was less than 20%, the boom would be hanging a declined angle.

Alternatively, if Applicant does not agree that the second limitation above is anticipated by Lu, Lu discloses the claimed invention except for the outer, non-guyed boom section being from two to four times as long as the inner, guyed boom section.

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the outer, non-guyed boom section being from two to four times as long as the inner, guyed boom section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

An outer, non-guyed boom section being from two to four times as long as the inner, guyed boom section is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide an outer, non-guyed boom section long enough to provide extended operating range for the crane of Lu.

Alternatively, if Applicant does not agree that the third limitation above is anticipated by Lu, Lu discloses the claimed invention except for an inner boom length is from 15% to 60% of the total length of the outer, non-guyed boom section. 

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the inner boom length being from 15% to 60% of the total length of the outer, non-guyed boom section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

An inner boom length being from 15% to 60% of the total length of the outer, non-guyed boom section is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide an inner boom part of greater boom height of the outer, non-guyed boom section long enough to provide a good operating range for the crane, but short enough to still allow the boom part of greater boom height to be supported by the boom guying (5 and/or 7) of Lu. 

Alternatively, if Applicant does not agree that the fourth limitation above is anticipated by Lu, Lu discloses the claimed invention except for an outer boom length being from 40% to 85% of the total length of the outer, non-guyed boom section.  

It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the outer boom length being from 40% to 85% of the total length of the outer, non-guyed boom section, since In re Aller, 105 USPQ 233.

An outer boom length that amounts to from 40% to 85% of the total length of the outer, non-guyed boom section is considered a result effective optimal range because the expected result from one of ordinary skill in the prior art would be to provide a boom part of smaller boom height of the outer, non-guyed boom section long enough to provide an extended operating range for the crane, but short enough to still allow the boom part of smaller boom height to be supported by the boom part of greater boom height.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 101880009A) in view of Kamohara et al. (US Patent 4,489,659).
Regarding claim 9, Lu does not explicitly disclose wherein the boom is formed as a frame section having three longitudinal beams that are rigidly connected to one another, with the longitudinal beams having a top flange and two bottom flanges.
Kamohara et al. (from here on just referred to as Kamohara) discloses a truss-type girder (i.e. boom, see figures 23-26) and teaches of utilizing the girder (i.e. boom) to provide a truss structure boom composed of members of a circular cross section which is high strength and can be produced with a high degree of efficiency while deformation of the members due to welding can be minimized (see column 2 lines 15-21).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the tower crane of Lu by utilizing a truss-type boom for the boom of Lu, to provide a truss structure boom composed of members of a circular cross section which is high strength and can be produced with a high degree of efficiency while deformation of the members due to welding can be minimized as taught by Kamohara.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 101880009A) in view of Mupende et al. (US Publication 2018/0238815 A1), and in further view of Gynt et al. (US Patent 3,706,285).
Regarding claim 10, Lu does not explicitly disclose wherein 1) the boom is produced from steel sections and 2) the boom guying comprises a plastic fiber structure in the form of a high-strength fiber rope and/or a laminated plastic fiber-reinforced bar section.
Mupende et al. (from here on just referred to as Mupende) discloses an apparatus for recognizing the replacement state of a high-strength fiber rope for a lifting gear (see figures 1-15) and teaches of utilizing a boom guying comprising a plastic fiber structure as the guying rope of a tower crane (see claim 14).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the tower crane of Lu by utilizing a boom guying comprising a plastic fiber structure as the guying rope of a tower crane, to utilize a plastic fiber rope for a boom guying of a tower crane as taught by Mupende, and/or to reduce the lifting power of a lifting motor of a tower crane as a plastic fiber rope weights less than a steel cable.
Gynt et al. (from here on just referred to as Gynt) discloses a hoisting crane (see figures 1-4) and teaches of providing a booms of lattice structure made from high-structural steel to produce booms of low dead weight (see column 1 lines 15-25). 
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the tower crane of Lu as modified by Mupende by making the material of the boom of Lu of steel, to produce a boom of low dead weight as taught by Gynt, and/or to make the boom of readily available materials.

Response to Arguments
Applicant’s arguments with respect to the previous claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/